DETAILED ACTION
This office action is in response to the reply filed on 11/09/2021.
Claims 1-21 are pending in the application, with claims 20-21 having been withdrawn.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 20-21 directed to inventions non-elected without traverse.  Accordingly, claims 20-21 are herein cancelled.

Examiner’s Amendment
Cancel claims 20-21.

Allowable Subject Matter
Claims 1-19 are allowed. The claims recite the following subject matter which, in combination with the rest of the claimed invention, is not taught by the closest prior art: “a first circuit configured to determine whether the verification bit of each respective register of the plurality of registers corresponds to the data word of its respective register, wherein the data words stored in the two first registers are selected so that the bits of a same rank of the two first registers comprise two complementary bits”. The claims are therefore allowable over the prior art.

Prior Art
The following prior art is considered pertinent to applicant’s disclosure:
Iacobovici et al. discloses a register file having windows that are accessed using different modes.
Wang et al. discloses a register file system using pipelined access for multiple threads.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Corey Faherty whose telephone number is (571)270-1319. The examiner can normally be reached weekdays between 7:30 and 4:00 ET, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/COREY S FAHERTY/Primary Examiner, Art Unit 2183